Wright, J.
1. Jurisdiction: venue: non-resident. — Several questions were raised in the court below, but the defendants, by their exceptions, saved but two of them. It is true, they ex- «... cepted to the overruling oi their motion to dismiss for want of jurisdiction, but as no such motion is found in the record, the most favorable view to them is, that such ruling relates to the action of the court in sustaining the demurrer to their plea on this subject. Turning, then, to the two questions, we hold, first, that the fact that a party is a resident of another State is not of itself sufficient to defeat the jurisdiction of our courts. The record shows that one of said defendants was found in Washington county, and there served. Under the language of section 2800 of the Revision, there can be no question but that the action was therefore properly brought.
2. attachmment: demands ex-contractu. There may be other reasons why the action of the court in this respect is not erroneous, but this alone sufficient- Second, as to the cross demand, ^ was not necessary that the petition for the attachment should have been presented to *89some judge for an allowance of tlie amount in value of property to be attached, as contemplated by 31TT of the Envision.
3. — damages for wrongful suing out: pleading. Plaintiffs’ demand was founded on contract, — was in form ex eontraetu (Lord v. Gaddis, 6 Iowa, 57)-’ and thÍS being S0’ tbe Pleading Setting Up tbe cross demand was defective, in that it failed to negative the truth of the matters stated in the application for the attachment. It contained nothing to show that it was sued out wrongfully.
Affirmed.